United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                         April 20, 2004
                                    FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                    ______________________                                  Clerk
                                           03-11280
                                       Summary Calendar
                                    ______________________


UNITED STATES OF AMERICA

                         Plaintiff - Appellee

                          v.

LANCE ALLEN OBENCHAIN

                           Defendant - Appellant


                               -----------------------
                           Appeal from the United States District Court
                               for the Northern District of Texas
                                           (03-CR-51)
                              ------------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.*

PER CURIAM:

       IT IS ORDERED that appellee’s unopposed motion to vacate the sentence is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed motion to remand case to the United

States District Court for the Northern District of Texas, Lubbock Division is GRANTED.

       IT IS FURTHER ORDERED that appellee’s unopposed alternative motion to extend time

to file appellee’s brief until 14 days from the Court’s denial of appellee’s motion to vacate sentence

and to remand is DENIED as unnecessary.

       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.